IN THE
                        TENTH COURT OF APPEALS

                               No. 10-08-00332-CR

JAMES RILEY LEMONS,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                         From the County Court at Law
                            Walker County, Texas
                            Trial Court No. 08-1160


                         MEMORANDUM OPINION


      A jury found Appellant James Riley Lemons guilty of the offense of burglary of a

vehicle and assessed his punishment at one year’s confinement in the Walker County

Jail and a $2,000 fine. In two issues, Lemons contends that the trial court admitted

evidence of his prior crimes in violation of Texas Code of Criminal Procedure article

37.07, section 3(g) and Texas Rule of Evidence 609(b). Lemons’s issues specifically

complain of the admission of State’s exhibits 2, 3, 6, 7, 8, 9, 10, and 11 during the

punishment phase of his trial. But these exhibits were all admitted without objection.
Therefore, Lemons’s issues have not been preserved for review. See TEX. R. APP. P.

33.1(a); Rogers v. State, 291 S.W.3d 148, 151 (Tex. App.—Texarkana 2009, pet. ref’d) (“To

preserve error for appellate review: (1) the complaining party must make a timely

objection specifying the grounds for the objection, if the grounds are not apparent from

the context; (2) the objection must be made at the earliest possible opportunity; and (3)

the complaining party must obtain an adverse ruling from the trial court.”); Hartson v.

State, 59 S.W.3d 780, 787-88 (Tex. App.—Texarkana 2001, no pet.) (appellant’s issue

complaining of State’s failure to provide notice of its intent to use prior bad act was not

preserved because no similar objection had been made to evidence at trial).

       We overrule Lemons’s issues and affirm the trial court’s judgment.



                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Affirmed
Opinion delivered and filed July 28, 2010
Do not publish
[CR25]




Lemons v. State                                                                      Page 2